        Case 3:15-cv-00675-JBA Document 1747 Filed 01/27/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )        Civil Action No.
                                                   )        3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
____________________________________________ )             January 27, 2021

            MOTION FOR ADVICE CONCERNING SOURCING OF FUNDS
                  FOR PAYMENT TO MURTHA CULLINA LLP

       Jed Horwitt, Esq., in his capacity as Court-appointed receiver of the Receivership Estate1

(the “Receiver”), through his undersigned counsel, hereby respectfully requests the advice of the

Court (the “Motion for Advice”) regarding the source of funds the Receiver should use to

effectuate the payment ordered by the Court in its Order Directing Payment of Fees to Relief

Defendants’ Counsel and Denying Murtha Cullina’s Motion to Withdraw [Doc. No. 1740] (the


1
  Unless expressly defined otherwise, the Receiver incorporates by reference the definitions of
terms set forth in the Report of Receiver [Doc. No. 1130] (the “Report”).


                                               1
        Case 3:15-cv-00675-JBA Document 1747 Filed 01/27/21 Page 2 of 4




“Payment Order”). In support thereof, the Receiver states as follows.

       I.      Background

       In the Payment Order, the Court ordered the Receiver to pay the Relief Defendants’ counsel

Murtha Cullina LLP (“Murtha”) $408,081.03 (the “Murtha Payment”). (Payment Order, at 3). The

Relief Defendants’ motions seeking payment to Murtha did not brief the issue of which

Receivership Asset should be used to make the Murtha Payment and the Payment Order does not

address that issue. As the Receiver interprets the Payment Order, it did not grant the Receiver

discretion to select which Receivership Assets should be used to effectuate the Murtha Payment.

Similarly, the Receiver does not interpret the Court’s Appointment Order to give him general

discretion to select which Receivership Assets should be used to effectuate payments that, like the

Murtha Payment, are not directly for the benefit of the Receivership Estate. (See Appointment

Order, at 7 (allowing the Receiver “[t]o use property of the Receivership Estate for the benefit of

the Receivership Estate, making payments and disbursements and incurring expenses as may

necessary or advisable in the ordinary course of business in discharging his duties as Receiver”)).

       II.     The Receiver’s Discussions with the Parties-in-Interest

       In the absence of explicit discretionary authority or a directive from the Court as to which

Receivership Asset should be used for the Murtha Payment, the Receiver endeavored to identify a

Receivership Asset that the Commission, the Defendant, and the Relief Defendants all agreed

could be used to make the Murtha Payment.2 Unfortunately, despite the Receiver’s best efforts and


2
  The Receiver also engaged in these discussions to avoid the expense and burden associated with
the motion practice that has followed the Receiver’s previous selection of assets, when the Court
had explicitly granted the Receiver discretionary authority. (See Relief Defendants’ Opposition to
the Receiver’s Use of the Family Trust Funds [Doc. No. 1687] (objecting to the Receiver’s
selection of the TD Ameritrade x7686 account “for the payment of the replacement of the well
pumping system at 505 North Street” and “reserve[ing] all rights to seek compensation for
damages caused by the Receiver’s action”).



                                                2
        Case 3:15-cv-00675-JBA Document 1747 Filed 01/27/21 Page 3 of 4




following multiple discussions and correspondence with the parties-in-interest beginning the

morning of January 25, the Commission, the Defendant, and the Relief Defendants could not agree

on which Receivership Assets should be used to make the Murtha Payment.

       III.    The Receiver Seeks the Court’s Advice

       Therefore, the Receiver seeks the Court’s advice concerning the specific asset that the

Receiver should use to effectuate the Murtha Payment. To the extent the Court intended the

Receiver to have discretionary authority to select a Receivership Asset for this purpose, upon the

entry of an order confirming such authority the Receiver will promptly select a Receivership Asset

and make the Murtha Payment, utilizing the discretion granted to him in a manner that is equitable,

consistent with the Court’s orders, and maintains the status quo pending liquidation and the

eventual closure of the Receivership Estate, as determined in his reasonable discretion. To the

extent the Court desires to hear the respective positions of the Commission, the Defendant, and

the Relief Defendants on this issue, the Receiver respectfully submits that such positions would

best be articulated to the Court by the parties themselves (to avoid any miscommunication,

inadvertent misarticulation of the parties’ positions, or disclosure of confidential settlement

discussion by the Receiver) and therefore suggests that the Court set a briefing schedule.

                                                     Respectfully submitted,
                                                     JED HORWITT, ESQ., RECEIVER


                                                     /s/ Christopher H. Blau
                                                     Stephen M. Kindseth (ct14640)
                                                     Christopher H. Blau (ct30120)
                                                     Zeisler & Zeisler, P.C.
                                                     10 Middle Street, 15th Floor
                                                     Bridgeport, CT 06604
                                                     Telephone: 203-368-4234
                                                     Email: skindseth@zeislaw.com;
                                                     cblau@zeislaw.com
                                                     Counsel to the Receiver


                                                3
         Case 3:15-cv-00675-JBA Document 1747 Filed 01/27/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 27, 2021, a copy of the foregoing Motion for Advice was

filed electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or by

mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Court’s CM/ECF System. Furthermore, a copy of the

foregoing was sent via email to the Defendant, Iftikar A. Ahmed, at iftyahmed@icloud.com and

i3siam@protonmail.com.



                                                       /s/ Christopher H. Blau
                                                       Christopher H. Blau (ct30120)




                                                  4
